. SUPPLEMENTAL OPINION ON MOTION FOR REMITTITUR
The trial court entered judgment in favor of Circle Ridge Production, Inc., in its dispute against Great Northern Energy, Inc. The trial court’s judgment awarded Circle Ridge $150,873.37 in attorney fees for trial, $70,000.00 in contingent attorney fees,39 and $78,798.75 in costs of collection. On March 22, 2017, this Court sustained Great Northern’s point of error, which argued that attorney fees were not properly segregated. Accordingly, we reversed the award of attorney fees and remanded the matter to the trial court. With the exception of the issue of attorney fees, the trial court’s judgment was otherwise affirmed in all other respects.
Pursuant to Rule 46.5 of the Texas Rules of Appellate Procedure, Circle Ridge has filed a motion for voluntary remittitur. The motion states (1) that “Cuele Ridge seeks to regain the ability to operate the wells at issue,” (2) that “the Texas Railroad Commission has been unwilling to transfer operatorship of the wells at issue from Great Northern to Circle Ridge be*679cause of the pending appeal,” and, (3) that “the best interest of judicial economy” requires reformation of the trial court’s judgment to delete the order to pay $150,873.37 in attorney fees for trial, $70,000.00 in contingent attorney fees, and $78,798.75 in costs of collection.
Rule 46.5 states, “If the remittitur is timely filed and the court of appeals determines that the voluntary remittitur cures the reversible error, then the court must accept the remittitur and reform and affirm the trial court judgment in accordance with the remittitur.” TEX. R. APP. P. 46.5.
We conclude that Circle Ridge’s voluntary remittitur cures the reversible error, and we accept it. Accordingly, we vacate our judgment, but not our opinion, of March 22, 2017, and modify the trial court’s judgment by deleting the orders to pay $150,873.37 in attorney fees for trial, $70,000.00 in contingent attorney fees, and $78,798.75 in costs of collection. As modified, we affirm the trial court’s judgment.

. These contingent fees included (1) $5,000.00 for "Post-Trial in Absence of Motion for New Trial," (2) $5,000.00 for "Motion for New Trial Filed and Overruled,” (3) $20,000.00 for "Appeal to the Court of Appeals,” (4) $15,000.00 for "Petition for Review State in Supreme Court of Texas,” (5) $15,000.00 for "Merits Briefing in the Supreme Court of Texas,” and (6) $10,000.00 for . "Oral Argument and Completion of Proceeding in the Supreme Court of Texas.”